Title: From Alexander Hamilton to Sharp Delany, [December 1790]
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department [December, 1790]
Sir
I have considered the case of the two vessels belonging to the port of Philadelphia which have arrived at the Capes of Delaware. The law does not authorize the receiving in any custom house, reports and entries of vessels that are not within the district to which it appertains. The only method therefore, as it appears to me, by which the owners can effect an entry in this or any other case is to apply to the custom house, within the limits of which the vessels are.
I am, Sir, Your obedt. servant
Alex Hamilton
Sharp Delany Esquire.
 